DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 19 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-11 are pending for examination.
Claims 12-20 are canceled.
Claims 1, 7 and 11 are currently amended.
Specification and Drawings:
Amendments to the specification (title of the invention) have been submitted with the amendment filed 19 May 2022.
Amendments to the drawings have not been submitted with the amendment filed 19 May 2022.
Response to Arguments
Applicant’s amendment to the title of the invention, filed 19 May 2022, overcomes the objection to the title of the invention set forth in the previous Office action. 
Applicant’s amendment and corresponding arguments, see page 7 of the Remarks, filed 19 May 2022, with respect to the objections to the claims 1, 7 and 11 have been fully considered and are persuasive.  The objections to the claims 1, 7 and 11 as set forth in the previous Office action have been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 7 and 8 of the Remarks, filed 19 May 2022, with respect to the rejection of claims 1-11 under 35 USC § 103 as being unpatentable over Engelby et al. (US 8806787) in view of Horn et al. (US 8302851) and Copham (US 5085417) have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 USC § 103 as being unpatentable over Engelby et al. (US 8806787) in view of Horn et al. (US 8302851) and Copham (US 5085417) as set forth in the previous Office action has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 17, delete “signs.” and insert --signs;--.
Explanation for Examiner’s Amendment
Claim 1 has been amended to correct a typographical error in punctuation. 
Allowable Subject Matter
Claims 1-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the workflow process for packing and unpacking of groups of printed signs that are to be placed onto store shelving is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“providing a printer that includes a computer capable of receiving digital instructions and executing the same;
printing signs on sheets that include paper onto which sales strip images of multiple cards are printed, said sheets including a clear polymer carrier that adds strength to said sheets;
configuring said sales strip images to not extend into predetermined areas of said clear polymer carrier in order to allow that portion of said clear polymer carrier to be used for attaching to said store shelving;
using said computer to cause said printer to print to outer edges of printable area of said signs;
printing a different color code markings on said outer edges of selected ones of said signs;
providing bundles of said signs with each bundle including a different color code printed on said outer edge of said signs;
providing a box; and
packing said bundles of signs into said box in rows and on edge so that said color code markings are readily recognizable.”
The closest prior art, see Engelby et al. (US 8806787) and Horn et al. (US 8302851) and Copham (US 5085417), discloses features of the claimed subject matter of claim 1, as discussed in the previous Office action.  Additionally, the newly cited reference to Thompson (US 5308120) is an example of a printed card which card is fabricated from two laminated layers of paper or paper-like material, a clear plastic protective film, and an adhesive coating (col. 2, lines 15-17).  
While the features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any modification to the Engelby et al. (US 8806787), Horn et al. (US 8302851), Copham (US 5085417), or Thompson (US 5308120) methods of making to arrive at the claimed subject matter would have required a reworking of the method and incorporation of features and structures in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Regarding independent claim 7: the subject matter of the method for identifying particular bundles of printed cards while packing and unpacking the bundles is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 7 includes the following limitations which, in combination with the other limitations of claim 7, are what make the claim allowable over the prior art, as the subject matter of claim 7 is neither taught or suggested by the prior art:
“providing a printer; 
using said printer to print a sheet containing multiple card images thereon, said sheet including a clear polymer carrier for strength;
preventing said multiple card images from extending into predetermined areas of said clear polymer carrier in order to allow said predetermined areas of said clear polymer carrier to be used for store shelf attachment; 
using said printer to place a pattern onto a selected one of said multiple card images on said sheet with said pattern being placed onto at least one edge of said selected card image;
slitting said sheet containing multiple card images thereon into individual cards; 
using said printer to provide multiple sheets containing multiple card images thereon and slitting said sheets containing multiple card images thereon into individual cards;
using said pattern to organize said cards into bundles;
using said pattern to place said bundles into a box in rows and on an edge with said at least one edge and pattern showing; and
using said pattern on said cards of said bundles to expedite packing and unpacking said bundles.”
The closest prior art, see Engelby et al. (US 8806787) and Horn et al. (US 8302851) and Copham (US 5085417), discloses features of the claimed subject matter of claim 1, as discussed in the previous Office action.  Additionally, the newly cited reference to Thompson (US 5308120) is an example of a printed card which card is fabricated from two laminated layers of paper or paper-like material, a clear plastic protective film, and an adhesive coating (col. 2, lines 15-17).  
While the features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any modification to the Engelby et al. (US 8806787), Horn et al. (US 8302851), Copham (US 5085417), or Thompson (US 5308120) methods of identifying to arrive at the claimed subject matter would have required a reworking of the method and incorporation of features and structures in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        24 May 2022